Citation Nr: 1511325	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an intestinal disorder claimed as irritable bowel syndrome (IBS), to include as due to qualifying chronic disability (environmental hazard in the Gulf War/undiagnosed illness).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from November 1974 to September 1994 with service in the Southwest Asia Theater of operations from August 1990 to March 1991. 

This matter come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran filed a notice of disagreement with the portion of the June 2011 rating decision that denied service connection for vertigo; however, his November 2012 substantive appeal indicates that he wanted to limit the appeal to the intestinal disorders issue.  Thus, the appeal for service connection for vertigo is withdrawn. 

The Veteran attended an informal conference hearing that was held before a Decision Review Officer (DRO), in February 2013, but did not provide testimony. A documentation of the conference is of record.

In January 2014, the Board remanded this matter for additional development.  Such has been completed and this matter is returned to the RO for further adjudication.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The Veteran has not been formally diagnosed with IBS.

3.  The Veteran does not exhibit a current intestinal disorder (to include IBS) that had its clinical onset or is otherwise related to active duty. He does not exhibit a qualifying chronic disability (IBS) from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.

4.  The Veteran is not shown to currently have a current intestinal disorder otherwise related to active service; the gastrointestinal complaints treated in service are shown by the preponderance of the competent medical evidence to have been acute, transitory and resolved prior to discharge.


CONCLUSION OF LAW

A chronic intestinal disorder, including qualifying chronic fatigue disability from an undiagnosed or a chronic multisymptom illness, was not incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1113(b), 1117, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Here, the Veteran was sent a November 2010 letter that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  It notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.  Finally, this letter notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained all of the service treatment records (STRs) and identified relevant post-service VA and private treatment records.  In January 2014, the Board remanded the claim, in relevant part, to obtain treatment records, specifically a Gulf War examination the Veteran reported in a May 2010 statement that he underwent in the VAMC in Salt Lake City, Utah.  A June 2014 VA 21-0820, Report of General Information, discloses that records of a Gulf War examination from the VAMC in Salt Lake City, Utah do not exist.  In January 2014 correspondence, the Veteran was asked to complete VA Form 21-4142, so that VA could obtain private treatment records.  The Veteran did not return this form.  The Board has substantially complied with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran underwent VA examinations in June 2014, which the Board finds to be adequate.  The examiner discussed at length whether or not the Veteran had a chronic intestinal disorder related to service, to include the criteria based on Southwest Asia Service.  Overall, the VA examination reports reflect a review of the record, interview of the Veteran, and clinical findings by physicians.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified any additional outstanding evidence and review of the paper claims file as well as Virtual VA does not reveal any additional documents pertinent to the claims decided herein. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability." A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B).

Medically unexplained chronic multi symptom illnesses are defined by a cluster of signs or symptoms and include, but are not limited to, chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i), (ii).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).
	
For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a veteran must establish the existence of a disability and a connection between the veteran's service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Veteran had qualifying service in the Persian Gulf.  A November 1974 entrance examination contains a clinically normal abdominal examination.  The Veteran denied frequent indigestion, stomach, liver or intestinal trouble on the accompanying report of medical history.
 
Service treatment records contain sporadic episodes of acute gastrointestional problems treated in service.  In November 1975, the Veteran complained of diarrhea for 24 hours (mild severity), no vomiting, and no hematochezia.  The diagnosis was acute gastroenteritis.  In January 1979, he was seen for complaints of sore throat, cough, and nausea with vomiting times 48 hours.  This was of moderate severity.  He was assessed with bronchitis and pharyngitis.  In November 1979, he was seen for complaints of sore throat, fever, and diarrhea which was diagnosed as viral syndrome.  Treatment included being confined to quarters x48 hours.  There was no follow-up for any of the episodes treated in the 1970's.  

On January or July 26, 1982, the Veteran was seen for complaints of stomach cramps, chills and loose stools for 1 day.  The diagnosis was gastroenteritis.  In September 1982, he was seen for diarrhea times 1 week after arriving in Korea, lower abdominal pain/cramping, moderate severity,  and alternating "rocky pellet" stools to mucous diarrhea.  The diagnosis was possible irritable colon syndrome.  Once again there was no follow-up for any of the episodes treated in the 1980's.

In April 1990, the Veteran complained of stomach pain for 2 days, diarrhea for 3 days, mild nausea, and no vomiting.  The symptoms were of mild severity, and the diagnosis again was acute gastroenteritis.  In February 1991, he was seen for complaints of diarrhea and vomiting for one day, while being treated for sinusitis. The diagnosis was acute gastroenteritis.  Once again there was no follow-up for any of the episodes treated in the 1980's.  

On separation examination of July 1994, the abdomen and viscera were normal and in the report of medical history, the Veteran confirmed issues frequent indigestion of unknown onset date, for which he took over the counter medications.  However he denied other gastrointestinal symptoms of stomach, liver or intestinal trouble.  

Post-service treatment records are unremarkable for any significant gastrointestinal findings, and there is no evidence of IBS or any other gastrointestinal disorder.  

The report of a February 2011 VA examination for chronic fatigue syndrome also addressed the IBS claim.  The examiner noted that the Veteran had not been officially diagnosed with IBS, but rather self-diagnosed this condition in 1982 when he was diagnosed with possible irritable colon syndrome.  The examiner noted that those symptoms had resolved.  Moreover, the 1994 retirement examination showed no stomach, liver or intestinal trouble although the Veteran did report indigestion.  His current symptoms started around 2005 or 2006 with occasional cramping and nausea without vomiting.  He had alternating diarrhea and constipation.  He subjectively reported bloating and abdominal distension.  He had a lot of gas, but no hematemesis, hematochezia, melena or hernia.  The symptoms were relieved by bowel movements, but the onset of symptoms was not associated with a change in stool frequency or appearance.  He did have frequency in altered stool form.  He had no altered stool passage such as straining, urgency or mucorrhea.  He did have abdominal bloating and subjective distension.  He had no history of hospitalization or surgery for abdominal problems and no history of neoplasm.  A colonoscopy in 2006 or 2007 reportedly showed diverticulosis, but no colon cancer.  

On examination his abdomen was obese, soft and nontender.  He had no hepatosplenomectomy.  Bowel sounds were active in all quadrants.  There were no abnormal bruits.  No diagnosis was given for IBS.  The examiner opined that the Veteran did not meet the diagnostic criteria for IBS and was never officially diagnosed by a doctor.  His disability pattern was a diagnosable chronic multi system illness with a particularly explained etiology-namely his diverticula.  The examiner opined that this disability pattern was not at least as likely as not (less than a 50/50 probability) caused by or related to any specific exposure event experienced during service in Southwest Asia.  The rationale was that there was a 15-year delay between any exposure and the onset of symptoms.  Therefore, it could not be attributed to any specific exposure.  Also lacking in the record was ongoing treatment from the time of his exposure to the present.  The Veteran denied bowel problems upon separation in 1994.  Therefore, given a time delay between his claimed exposure and the onset of symptoms, the examiner could not link the two events.  There were no other precise, clear or specific diagnoses that could be given based on the data available and the examiner's findings.  There were no other symptoms or treatment reported for the conditions evaluated on this examination.  

The report of a June 2014 VA gastrointestinal disorders examination provided an opinion that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In forming this opinion, the examiner addressed a number of questions in regards to the nature and etiology of the Veteran's claimed gastrointestinal disorder.  First the examiner was asked to note and detail all reported symptoms related to the Veteran's stated problems with an intestinal disorder.  The examiner noted that during his military service the Veteran was seen several times for gastrointestinal complaints, which the examiner noted were all diagnosed as acute conditions, and all resolving.  He recited each in-service episode of treatment for a gastrointestinal symptom in detail, noting that none included follow up and all resolved in full.   

Next, the examiner was asked to expressly state whether there are clinical, objective indications that, at any point during the claim period, the Veteran has suffered from symptoms relative to problems with an intestinal disorder.  In response, the examiner stated that a thorough review of the Veteran's claims file and VA medical files was completed.  The examiner concluded that there is no chronic disability pattern or condition found.  In regards to a chronic intestinal disorder, there was no evidence found to be consistent with any such diagnosis.  The examiner acknowledged the several episodes of acute gastrointestinal symptoms during service, but explained that these episodes did not suggest a chronic condition.   

In support of this conclusion, the examiner cited a description of gastroenteritis from a medical source cited as UpToDate:  "Acute gastroenteritis is defined as diarrheal disease (three or more times per day or at least 200 g of stool per day) of rapid onset that lasts less than two weeks and may be accompanied by nausea, vomiting, fever, or abdominal pain. Both vomiting and diarrhea are usually present, however, either can occur alone.  In one study, among patients who presented to the emergency department with acute gastroenteritis, the most common symptoms were nausea (93 percent), diarrhea (89 percent), vomiting (81 percent), and abdominal pain (76 percent).  Respiratory symptoms were reported in approximately 10 percent of the subjects and included sore throat, cough, and rhinorrhea."

The examiner also noted that the Veteran's self-diagnosis of IBS, but emphasized that he was never formally diagnosed with that condition.  The examiner stated that specific diagnostic criteria must be met for the proper diagnosis of such condition, namely that IBS is a gastrointestinal syndrome characterized by chronic abdominal pain and altered bowel habits in the absence of any organic cause.  The examiner pointed to the Rome Criteria for IBS as follows:  recurrent abdominal pain or discomfort at least 3 days per month in the last 3 months associated with 2 or more of the following: (1) Improvement with defecation, (2) Onset associated with a change in frequency of stool, and (3) Onset associated with a change in form (appearance) of stool.  The Veteran did not meet these criteria.  

With respect to any objective indications that the Veteran has suffered from such symptoms at any point during the claim period, the examiner was asked to determine whether these symptoms can be attributed to any known clinical diagnosis or to a chronic multi-symptom illness, such as a functional gastrointestinal disorder.  The examiner responded that there is no indication in the service treatment records that any of the episodes reflected an ongoing intestinal disorder.  These symptoms were self-limiting in nature and cannot be attributed to any known chronic clinical diagnosis or chronic multi-symptom illness such as a functional gastrointestinal disorder.  The episodes above were consistent with a self-limiting viral gastroenteritis.  In addition, the Veteran was noted to have had multiple episodes involving upper respiratory infection (bronchitis, pharyngitis, and viral syndrome) as well as multiple diagnoses of viral upper respiratory infection and sinusitis during his military service.  The examiner stated that adenovirus is a common cause of both upper respiratory and acute gastroenteritis infections.

Finally, as pertaining to all intestinal illnesses for which the Veteran was provided a diagnosis, including those that existed at any point during the claim period, the examiner was asked to opine as to whether it is at least as likely as not that any such disability began in or was worsened by the Veteran's time on active duty.  Such opinion was to include consideration of the episodes of treatment in service for gastrointestinal symptoms including in November 1975 (treated for diarrhea), November 1979 (treated for viral syndrome with diarrhea), August 1988 (treated for nausea and vomiting), and in April 1990 (treated for stomach pain and watery stools).  In response, the examiner pointed to a February 2011 examination that noted that the Veteran had not been officially diagnosed with IBS.  The subjective complaints of this examination were noted in addition to the findings from the February 2011 VA examiner who reported that the Veteran did not meet the criteria for IBS.  It was also noted that subjective reports of a colonoscopy showed diverticula without colon cancers, but that no record of the procedure was found.  

The June 2014 VA examiner noted that medical literature indicates that factors such as diet, physical activity, and obesity play a role in the development of diverticular disease.  The examiner also cited medical literature from UpToDate in describing the nature and symptoms of diverticular conditions, noting that diverticulitis is inflammation of the diverticula characterized by abdominal pain usually in the left lower quadrant, occasionally with hematochezia, nausea and vomiting or fever, usually treated with a course of one or more antibiotics.  The examiner determined that the Veteran's episodes of gastrointestinal symptoms during service are not consistent with diverticular disease.  Additionally, the examiner confirmed that diverticular disease is less likely than not due to a specific exposure event experienced by the veteran during service in Southwest Asia.  Finally, the examiner reiterated that the Veteran currently does not have a disability pattern in association with an IBS condition, again noting that the Veteran himself states that he has never been formally diagnosed with a IBS condition.

The Board adopts the June 2014 VA examiner's opinion, which is based on a comprehensive review of the medical evidence and includes a complete medical rationale.  There is not shown to be any other medical evidence that directly contradicts these findings.  In fact the February VA examiner's opinion, while not as comprehensive, supports the June 2014 examiner's conclusions.  The medical evidence of record contains no evidence of chronic intestinal problems.

The Board acknowledges the Veteran's assertion that he has IBS as a result of service, to include serving in the Persian Gulf War.  The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the most probative evidence of record does not show that the Veteran has a chronic intestinal disorder including IBS, caused or aggravated by service, to include consideration as chronic diseases or as manifestations of undiagnosed illnesses or multisymptom illness involving gastrointestinal signs or symptoms related to service in Southwest Asia during the Persian Gulf War.  As such, the preponderance of the evidence is against the claim as to this matter and must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for an intestinal disorder claimed as irritable bowel syndrome (IBS) to include as due to qualifying chronic disability (environmental hazard in the Gulf War/Undiagnosed illness) is denied.




____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


